Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/19 and 9/4/20 have been considered by the Examiner.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Quinn (U.S. Patent Publication 2018/0330069) or, in the alternative, under 35 U.S.C. 103 as obvious over Quinn in view of “Alexa gains support for location-based reminders and routines, calling features, and more” (hereinafter, “Perez”).

Regarding claims 1, 10, and 19:
Quinn discloses an electronic device, method, and non-transitory storage medium comprising: a memory storing computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions to: output information audibly and/or visually over a common communication channel, the electronic device being located in a defined geographic area (e.g. an Amazon Echo enabled with Alexa, or equivalent smart speaker, in a particular room in one’s home: paragraphs 0018-0019); identify the presence of a mobile device in the defined geographic area, the mobile device associated with a first person (paragraphs 0028-0029; noting that in certain embodiments such as e.g. the wireless headsets that require Bluetooth connectivity, such devices would necessarily need to be within proximity of the electronic device [i.e. the defined geographic location] for the disclosed functionality to be possible); cause to be established a private communication channel between the electronic device and the mobile device, the causing being in response to the identifying and in response to having received an authorization from the mobile device to establish the private communication channel (paragraph 0029; see also paragraph 0034 regarding analyzing the voice command to identify the specific person to make an authentication determination); and transmit 
	The Examiner maintains that the Quinn disclosure is sufficient to read on the claims as currently presented under the broadest reasonable interpretation of the limitations in view of the specification; however, assuming arguendo that the “identifying the presence of a mobile device in the defined geographic location” limitation excluded from consideration detecting that the two devices are present on the same Wi-Fi or Bluetooth network connection, then it is observed that at least Amazon Alexa devices were upgraded subsequent to the Quinn disclosure but prior to the instant invention such that one could create location-based routines and skills that are triggered upon entering a predefined location, irrespective of the location of the electronic device [e.g. a work-related reminder when one arrives at one’s office] (see the Perez reference, all of pages 2 & 3).  Thus, it would have been obvious prior to the effective filing date of the instant invention to link the private communication channel functionality of the Quinn disclosure to a location-based trigger as disclosed by Perez, as doing so would help prevent the public disclosure of highly personal or embarrassing private information in a public place (e.g. the aforementioned office example: Perez, Ibid).

Regarding claims 2 and 11:	Quinn further discloses wherein the processor is configured to execute the computer-executable instructions to: receive the authorization from the mobile device at 

Regarding claims 3 and 12:	Quinn further discloses wherein the processor is configured to execute the computer-executable instructions to: send a request to the mobile device for authorization to establish the private communication channel (paragraphs 0028-0030). 

Regarding claims 4 and 13:	Quinn further discloses wherein the processor is configured to execute the computer-executable instructions to: send the request in response to detecting the presence of the mobile device in the defined geographic area (paragraph 0029). 

Regarding claims 5 and 14:	Quinn further discloses wherein the processor is configured to execute the computer-executable instructions to: send the request in response to the electronic device receiving the private information intended for the first person (Ibid). 

Regarding claims 6 and 15:	Quinn further discloses wherein the authorization received from the mobile device causes the private communication channel to be established without sending a request to the mobile device for authorization to establish the private communication channel (paragraphs 0028-0030). 


Regarding claims 8 and 17:	Quinn further discloses wherein the authorization received from the mobile device was initiated based on user input at the mobile device (paragraph 0034). 

Regarding claims 9 and 18:	Quinn further discloses wherein the processor is configured to execute the computer-executable instructions to: receive, prior to the transmitting, the private information from a remote service (paragraph 0047).
 
Regarding claim 20:
Quinn discloses a mobile device comprising: a memory storing computer-executable instructions (paragraphs 0048-0050); and a processor in communication with the memory and configured to execute the computer-executable instructions (Ibid) to: detect the presence of an electronic device in a defined geographic area (paragraphs 0028-0029; noting that in certain embodiments such as e.g. the wireless headsets that require Bluetooth connectivity, such devices would necessarily need to be within proximity of the electronic device [i.e. the defined geographic location] for the 
The Examiner maintains that the Quinn disclosure is sufficient to read on the claims as currently presented under the broadest reasonable interpretation of the limitations in view of the specification; however, assuming arguendo that the “detect[ing] the presence of an electronic device in the defined geographic location” limitation excluded from consideration detecting that the two devices are present on the same Wi-Fi or Bluetooth network connection, then it is observed that at least Amazon Alexa devices were upgraded subsequent to the Quinn disclosure but prior to the instant invention such that one could create location-based routines and skills that are triggered upon entering a predefined location, irrespective of the location of the electronic device [e.g. a work-related reminder when one arrives at one’s office] (see the Perez reference, all of pages 2 & 3).  Thus, it would have been obvious prior to the effective filing date of the instant invention to link the private communication channel functionality of the Quinn disclosure to a location-based trigger as disclosed by Perez, as doing so would help prevent the public disclosure of highly personal or embarrassing private information in a public place (e.g. the aforementioned office example: Perez, Ibid).
Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 is directed toward a non-transitory computer readable medium, yet is presented as a dependent claim from claim 10, which being directed toward a method, is of a different statutory category of invention.  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Publications 2017/0357478 (Piersol), 2016/0262017 (Lavee), 2016/0248768 (McLaren), 2016/0125879 (Lovitt), and 2007/0216764 (Kwak), each of which disclose related inventions for smart home devices, including authentication methods applicable thereto;
“Amazon updates Alexa with new location-based routines & reminders, email support, more” (Miller) and “How to Set Up Multiple Echo Devices and Enable Multi-Room Music Playback” (Griffith et al.), which corroborate the location-aware features to Alexa products prior to the effective filing date of the instant invention
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/26/21